Citation Nr: 1045072	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  10-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to a compensable evaluation for a service-connected 
dental disability.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to November 
1945.  

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision by the RO.  

During the course of his appeal, the Veteran was afforded a 
hearing held at the RO before the undersigned Veterans Law Judge 
in October 2010.  

Of preliminary importance, the Board notes that the Veteran is 
currently service-connected for two dental disabilities, to 
include the residuals of the removal of a cyst from the mandible 
and for loss of teeth, numbers 2, 18, 20, 24, 25, 28, and 31, 
established for treatment purposes under 38 C.F.R. § 3.381(a) 
(2010), both of which have been rated as noncompensable under the 
applicable rating criteria.  

In his claim for an increased rating, received in February 2009, 
the Veteran generally requested an increase for a dental 
disability secondary to his dental injury in the military.  

In both his Notice of Disagreement and his VA Form 9, Appeal to 
Board of Veterans' Appeals, the Veteran failed to clarify which 
dental disability for which he was seeking an increased rating.  

During his hearing, the Veteran appeared to have requested an 
increased rating based on dental trauma related to his removal of 
a cyst and his in-service teeth extraction.  

The resolution of the claim for a compensable evaluation for the 
service-connected residuals of a removal of a cyst from the 
mandible could have an effect upon the possible claim for a 
compensable evaluation for loss of teeth numbers 2, 18, 20, 24, 
25, 28, and 31, and a Board determination on that claim is not 
warranted until development is completed on the other claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

As the record shows that the two dental disabilities may be 
related, and as the Veteran has not clearly identified which 
service-connected dental disability is on appeal, the Board has 
recharacterized the issue as encompassed by that set forth on the 
first page of this document.  

Moreover, in October 2010, the Veteran submitted medical evidence 
directly for the Board's consideration.  

The Veteran's representative supplied a waiver of his right to 
have this evidence initially considered by the RO along with 
these records.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.1304 (2010).  

The issue of the payment or reimbursement for the cost of 
unauthorized private medical expenses related to various 
private consultations, denture surgeries, and various 
other oral surgeries has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction and refers these matters to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.



REMAND

The Veteran generally contends that his dental disability 
warrants a compensable rating as he has been treated for numerous 
dental disorders since 2003 that have required surgical 
intervention.  

Specifically, the Veteran asserts that the two front teeth of his 
lower jaw were knocked out in service when he was struck with a 
rifle while in training and that he now has bone spurs coming 
through, which need to be surgically removed.  He indicated that 
he was given a removable bridge while still in the military to 
replace the teeth knocked out, and that, in the 1950's, VA 
provided him with a permanent bridge and repaired the teeth next 
to the temporary bridge because it had caused extensive wearing 
to them.  He noted that the permanent bridge had lasted until 
2004.  

Historically, the service treatment records reflect the removal 
of a cyst on the jawbone, as well as of several teeth in the 
lower arch.  

By way of procedural background, a February 1947 RO dental rating 
decision granted service connection for teeth numbers 2, 18, 20, 
24, 25, 28, and 31, and assigned a noncompensable (no percent) 
evaluation, effective on November 4, 1945.  

In a September 1966 RO rating decision, issued in October 1966, 
the Veteran was granted service connection for the post-operative 
residuals of a cyst of the mandible, and assigned a 
noncompensable (no percent) evaluation, effective on June 21, 
1966.  He filed his current claim for an increased rating in 
February 2009, which was denied in an RO rating decision dated in 
June 2009.  

The service-connected disability has been evaluated under 38 
C.F.R. § 4.150, Diagnostic Codes 9999-9904.  Diagnostic Code 9999 
represents an unlisted disability that requires rating by analogy 
to one of the disorders rated under 38 C.F.R. § 4.150.  See 38 
C.F.R. § 4.27 (2010) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].  

As noted, the Veteran failed to indicate with specificity the 
dental disability for which he was seeking an increased rating.  

During his October 2010 hearing, the Veteran asserted that 
applying the rating criteria for evaluating dental and oral 
disorders, under 38 C.F.R. § 4.150, might be impractical, given 
that the matter of his loss of teeth due to dental trauma was 
what was currently causing him problems.  

Because the Veteran may be prejudiced by the Board considering 
the claim for a compensable evaluation for a service-connected 
dental disability, without first obtaining clarification of which 
dental issue is on appeal, in the first instance, and the Board 
finds that remand for clarification of the issue is warranted.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

A private dentist's statement, dated in March 2009, reveals that 
the Veteran had been treated for over 10 years, to manage a 
failing dentition that was destroyed during his time in military 
service.  

The dentist noted that complete exodontia was required, followed 
by complete denture therapy, which was not successful due to 
severe ridge atrophy, resulting in difficulty chewing, speaking 
and eating.  

The private dentist indicated that, on his last visit in January 
2009, the possible need for dental implant therapy was discussed; 
however, the dentist advised the Veteran that the feasibility of 
implant therapy, the approximate cost of implant therapy and the 
number of implants that might be needed, could not be determined 
without the aid of "CBTV" scanning.  

The dentist noted that the Veteran was referred to a surgeon for 
the scan and that, pending favorable results from the scan, the 
plan would include new removable maxillary and mandibular 
prostheses.  

In conjunction with the current appeal, the Veteran underwent a 
VA dental and oral examination in May 2009.  However, the VA 
examiner indicated that the Veteran's claims file was unavailable 
for review.  

The Veteran gave a history of loss of bone of the lower anterior 
mandible.  The examination revealed no limitation of movements of 
the inter-incisal range of motion and observations of normal loss 
of alveolar bone.  The examiner noted that the Veteran was 
wearing dentures.  

Significantly, the Veteran was diagnosed with no visible sequelae 
of cyst removal and lower anterior edentulous ridge within normal 
limit for someone wearing dentures.  

The Board finds further that an additional dental examination is 
necessary for the proper disposition of this appeal so as to take 
into account the criteria required in the potential assignment of 
compensable evaluations for the residuals of a removal of a cyst 
from the mandible, and for loss of teeth numbers 2, 18, 20, 24, 
25, 28, and 31.  38 U.S.C.A. § 5103A (West 2002).   

Prior to affording the Veteran an additional examination, the RO 
should contact him and associate with his claims file any 
outstanding medical or other records relevant to his claim that 
may be identified and that have not already been associated with 
the claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

The Veteran, at his October 2010 hearing, noted that he received 
dental treatment at the "Berea" Veterans Hospital, and at the 
Erie, Pennsylvania Veterans Hospital.  

Additionally, as noted, the Veteran claims that he had undergone 
various private consultations, denture surgeries and various 
other oral surgeries.  Significantly, the only private treatment 
records contained within the claims file are the March 2009 
private dentist's statement.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers who have treated him for his 
dental disabilities.  The aid of the 
Veteran in securing these records, to 
include providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  

2.  The RO should obtain all pertinent 
treatment records from any VA Medical 
Centers identified by the Veteran as having 
treated him for his dental disabilities, 
and associate those records with the claims 
file.  

3.  Then, the Veteran should be afforded a 
VA examination to determine the current 
severity of the service-connected residuals 
of the removal of a cyst from the mandible, 
and for the service-connected teeth 
extraction involving numbers 2, 18, 20, 24, 
25, 28 and 31.  

The examiner who is designated to examine 
the Veteran should review the evidence in 
the claims file, including a copy of this 
REMAND, and acknowledges such review in the 
examination report.  All appropriate tests 
and studies, including any X-ray studies or 
range of motion studies, should be 
conducted, and all clinical findings should 
be reported in detail.  

The examiner should specify the range of 
motion for the inter-incisal movement (in 
millimeters) and the range of the lateral 
excursion movement (in millimeters).   

The examiner should also identify any 
residuals of the removal of the cyst from 
the mandible and any inability to wear 
dentures or bone loss related the service-
connected teeth extractions, numbers 2, 18, 
20, 24, 25, 28 and 31.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  After completion of all indicated 
development, the RO should again 
readjudicate the claim in light of all the 
evidence of record.   If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished with 
a fully responsive Supplemental Statement 
of the Case and afforded a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


